Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claims 25, the claim is allowed because the prior art of the record fails to disclose a process cartridge comprising a moveable member having a first force receiving portion at one end and a second force receiving portion at the other end of the movable member as stated in the claim in association with the remaining claim features.
As to dependent claims 26-33, these claims are allowed because each of the claims, either directly or indirectly, depends from allowed independent claim 25.
 As to independent claim 34, the claim is allowed because the prior art of the record fails to disclose a process cartridge comprising a moveable lever having a first force receiving portion at one end and a second force receiving portion at the other end of the movable lever as stated in the claim in association with the remaining claim features.
As to dependent claims 35-42, these claims are allowed because each of the claims, either directly or indirectly, depends from allowed independent claim 34.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852